Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Todd Patterson on 3/10/2021.
The application has been amended as follows: 

19. (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the prior art are persuasive. Xu et al., Effect of porous morphology on phase transition in vanadium dioxide thin films, 33(6) J. Vac. Sci. Tech. A (2015) [hereinafter Xu] is the closest prior art of record. The Examiner agrees with the Applicant’s argument that Xu teaches at most an atomic percent of V(IV) of 41.57% and does not teach the amended claim’s 80% requirement. See Xu p. 2, § III.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/HO-SUNG CHUNG/Examiner, Art Unit 1794   

/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794